--------------------------------------------------------------------------------

Exhibit 10.1
 
August 6, 2015


Merrick Ventures, LLC
320 N. Orleans Street, 10th Floor
Chicago, IL 60654
 
Re:            Consulting Agreement
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Consulting Agreement (as
amended, the “Consulting Agreement”), dated as of May 29, 2015, by and between
Merge Healthcare Incorporated, a Delaware corporation (the “Company”), and
Merrick Ventures, LLC, a Delaware limited liability company (“Merrick”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Consulting Agreement.  This letter agreement (this “Agreement”)
shall amend the terms of the Consulting Agreement, as set forth below.
 
Now, therefore, Merrick and the Company hereby agree as follows.
 
1.            Fees and Expenses. The following is added to the end of Section 4
of the Consulting Agreement as a new paragraph:
 
“Notwithstanding anything in the Consulting Agreement to the contrary, the Fee
will not be paid or payable in connection with the execution and delivery of the
that certain Agreement and Plan of Merger by and among International Business
Machines Corporation (“IBM”), Datong Acquisition Corp. and the Company, dated as
of the date hereof, as such agreement may be amended, modified and waived from
time to time in accordance with its terms (the “Merger Agreement”) or
consummation of the transactions contemplated thereby; provided, that the
foregoing shall only be effective with respect to the Merger (as defined in the
Merger Agreement) if and when consummated and no other transaction.  In
consideration of the foregoing, whether or not the Merger is consummated, the
Company hereby agrees to pay by wire transfer of immediately available funds
upon written request of Merrick all reasonable, actual and documented expenses
(including attorneys’ fees and expenses) incurred by Merrick or its Affiliates
(as defined in the Merger Agreement) (the “Transaction Expenses”) in connection
with the Merger Agreement, this Agreement, any other agreement between Merrick
and its Affiliates and the Company, any agreement between Merrick, Michael W.
Ferro, Jr. and their respective Affiliates and IBM and the transactions
contemplated thereby.”
 
2.            Entire Agreement.  This Agreement embodies the entire agreement
between the Parties with respect to the amendment of the Consulting Agreement.
In the event of any conflict or inconsistency between the provisions of the
Consulting Agreement and this Agreement, the provisions of this Agreement shall
control and govern.
 

--------------------------------------------------------------------------------

3.            No Other Amendments.  Except as specifically modified and amended
herein, all of the terms, provisions, requirements and specifications contained
in the Consulting Agreement remain in full force and effect.
 
4.            Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of the Parties bind and inure to the
benefit of their respective successors and assigns whether so expressed or not.
 
5.            Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original but which together shall constitute one
instrument.
 
6.            Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the United States and the State of Delaware,
exclusive of its conflicts of laws provisions.
 
Please confirm our mutual understanding by signing and returning to the Company
a copy of this Agreement.
 

 
Very truly yours,
   
MERGE HEALTHCARE INCORPORATED
   
By:
/s/ Justin C. Dearborn
 
Name:
Justin C. Dearborn
 
Title:
Chief Executive Officer



Agreed and accepted as of the date first written above:
 
MERRICK VENTURES, LLC
 
By:
/s/ Michael W. Ferro, Jr.
   
Name:
Michael W. Ferro, Jr.
 
Title:
Chief Executive Officer
 

 



--------------------------------------------------------------------------------